DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 13 July 2022.
Claims 21-23 were previously cancelled.
Claims 1-2, 10-11 and 19-20 are amended.
Claims 1-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2022 has been entered.
 

Response to Arguments
Applicant's arguments filed 13 July 2022 have been fully considered but they are not persuasive.
Rejections under 35 U.S.C. §101
Applicant argues that the claims are directed to a specific technological improvement, not a mere abstract idea (remarks at page 10). Applicant specifically cites paragraphs [0003]-[0004] and [0051]-[0052] of their specification to show test data demonstrating saving of computing time through implementation of their process. Applicant further argues that the amended claims are directed to technical improvements of processing time, and to reduced computer processing resources and efficiencies that are specific to processing transactions based on risk. Examiner respectfully disagrees. As applicant cites from their specification at paragraph [0003], “Although different transactions may have different levels of risk, existing risk scoring processes employ the same algorithms for every transaction. These existing risk scoring processes are inefficient and use unnecessary computing resources.” As stated by the applicant in their own specification the computing times stem from inefficiencies in the underlying transaction algorithms (i.e. a business problem) and not from any deficiencies of the underlying technical computing system. Furthermore, the provided solution is not a technical solution but a business solution (i.e. an improved efficiency of the underlying fraud detection algorithms and not an improvement to the computers themselves). While not explicitly claimed the examiner notes that "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept (See MPEP §2106.05(f)(2).) The claims are not patent eligible.
Further to this point, applicant argues that the amended independent and dependent claims are directed to an improvement to existing processes for multi-staged risk scoring for transactions and further asserts for the dependent claims that this improves computer processing and reduces the amount of data used in risk scoring by solving the problem of using more data than necessary (see remarks at page 13). The October 2019 Update clarifies how additional elements can impose meaningful limits on a recited judicial exception:
“Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management Ltd. v. CellzDirect, Inc., in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural.71 Notably, the court did not distinguish between the types of technology when determining that the invention improved technology. However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.72 Note, there is no requirement for the judicial exception to provide the improvement. The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan).73 Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.” (October 2019 Eligibility Update at page 13, emphasis added)

Drawing attention to the emphasized section, improvements in the judicial exception itself is not an improvement in technology. In the current case, regardless of whether or not applicant’s invention improves the recited judicial exception, improving a method, algorithm, or process of a judicial exception absent of any technological modification, would be an improvement to the judicial exception itself (e.g. via the improvement in the efficiency of the judicial exception), but does not improve computers or technology. The assertion regarding the reduction of data used is already addressed by the prior argument above in the instant Office Action. "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept (See MPEP §2106.05(f)(2).)
Applicant argues that the claims integrate any alleged abstract idea into a practical application by the articulated abstract idea being superseded by the technical improvements discussed in the prior section. Since applicant presents largely the same arguments regarding the reduction of computer resources through the reduction of data used (to which applicant appears to admit at page 14 “For at least the same reason,…”), examiner incorporates their response to the same argument presented above herein.
Applicant argues their claims are similar to those in the BASCOM case. In BASCOM, filtering content was seen as an improvement to the technological field of network technology. In that case they focused on how BASCOM improved the filtering technology in an unconventional manner. Applicant does not improve the functioning of a computer or transmission of data. Applicant is merely applying a commonplace business method on a general purpose computer. See MPEP §2106.05(a)(II)(i). Merely selecting a type of data to use or associate with does not constitute an integration into a practical application. The case of BASCOM does not apply to the applicant’s claims.
Furthermore, applicant’s assertion that there is no evidence of record that at least the limitations recited in claim 1 or dependent claim 2 are routine or conventional in the field and that the art of record does not disclose or suggest the steps/functionality of the claims. Examiner respectfully disagrees.
 Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See MPEP § 2106.05(I). Although the second step in the Alice/Mayo framework is termed a search for an “inventive concept,” the analysis is not an evaluation of novelty or non-obviousness, but rather, a search for an element or combination of elements that is sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. Furthermore, tests for whether an element is conventional under Step 2B only applies to the additional elements recited and not to the abstract idea present within the claims. Improvement of technology by virtue of novelty or non-obviousness is not a test of eligibility.
Rejections under 35 U.S.C. §§102 and 103
Applicant’s amendments when considered together with their arguments presented in the remarks at pages 18-20 with regards to the independent claims are persuasive. The rejection of 14 April 2022 is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites in part “…with at least one processor…” in several of the limitations. It is unclear if these recited “at least one processor” are the same as the prior recited “at least one processor” established in the first receiving step or are new processors. Examiner will interpret the offending limitations to recite “…with the at least one processor…” for purposes of examination.
Any remaining claims not expounded upon are rejected based on their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a system, method, and non-transitory computer readable medium. These are a machine, process, and article of manufacture which are within the four categories of statutory subject matter.
Step 2A Prong 1 of the 101 Analysis:
The following limitations and/or similar versions are found in claim(s) 1, 10 and 19:
Claims 1, 10 and 19:
“generate a first risk score based at least partially on a first algorithm and the first subset of data of the transaction data at a first iteration based on a first risk model of the risk scoring engine, wherein the risk scoring engine comprises a plurality of risk models and wherein each risk model comprises a risk scoring algorithm;”
“determine if the first risk score satisfies a first threshold;”
“in response to determining that the first risk score does not satisfy the first threshold:… generate the second risk score based at least partially on a second algorithm different than the first algorithm and a second set of data of the transaction data different than the first subset of data at a second iteration based on a second risk model of the risk scoring engine, where the second set of data comprises the first subset of data and the second subset of data and the second set of data is a subset of the transaction data;”
“determine if the second risk score satisfies a second threshold; and
Claims 1 and 10:
“in response to determining that the first risk score satisfies the first threshold, process the transaction and forego generating a second risk score based on the transaction initiated by the account holder;”
“in response to determining that the second risk score satisfies the second threshold, process the transaction and forego generating a third risk score based on the transaction initiated by the account holder.”
Claim 19:
“in response to determining that the second risk score satisfies the second threshold or a subsequent risk score satisfies a subsequent threshold, processing the transaction.”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers fundamental economic principles or practices but for the recitation of generic computer components. That is, other than reciting “at least one processor”, “computer program product comprising at least one non-transitory computer readable medium”, or “computer-implemented” nothing in the claims’ elements precludes the steps from practically reciting fundamental economic principles or practices. For example, but for the recited computer language, the limitations in the context of this claim encompasses mitigating risk. Mitigating risk is performed when generating a risk score, comparing that risk score to a threshold, and approving/denying/escalating a transaction based on the comparison. If a claim limitations, under their broadest reasonable interpretation, covers fundamental economic principles or practices but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Activity” grouping of abstract ideas. 
Dependent claim(s) 2, 11 and 20 are directed to the following:
Claim(s) 2 and 11:
“in response to determining that the second risk score does not satisfy the second threshold:… generate the third risk score based at least partially on a third algorithm different than the first algorithm and the second algorithm and a third set of data different than the first subset of data and the second subset of data at a third iteration based on a third risk model of the risk scoring engine, wherein the third set of data comprises the first subset of data, the second subset of data, and the third subset of data, and wherein the third set of data is a subset of the transaction data;”
“determine if the third risk score satisfies a third threshold; and”
“in response to determining that the third risk score satisfies the third threshold, process the transaction and forego generating a fourth risk score based on the transaction initiated by the account holder.”
Claim(s) 20:
“…wherein the transaction is processed in response to determining that the subsequent risk score satisfies a subsequent threshold, wherein the subsequent risk score comprises a third risk score based at least partially on a third algorithm different than the first algorithm and the second algorithm and a third set of data of the transaction data different than the first subset of data and the second subset of data at a subsequent iteration based on a subsequent risk model of the risk scoring engine, wherein the third set of data comprises the first subset of data, the second subset of data, and a third subset of data, wherein the third set of data is a subset of the transaction data, wherein the subsequent threshold comprises a third threshold, and wherein the method further comprises generating the third risk score in response to determining that the second risk score does not satisfy the second threshold.”
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to certain methods of organizing human activity which include fundamental economic principles or practices such as mitigating risk. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claim(s) 3-9 and 12-18 include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claim(s) 3 and 12:
“…wherein at least one of the second subset of data and the third subset of data comprises at least one parameter received from an external third-party system.”
Claim(s) 4, 8, 13 and 17:
“…wherein the at least one parameter comprises a reputation score.”
Claim(s) 5 and 14:
“…wherein the second subset of data is a subset of the third subset of data.”
Claim(s) 6 and 15:
“…wherein the first set of data is a subset of the second set of data.”
Claim(s) 7 and 16:
“…wherein the second subset of data comprises at least one parameter received from an external third-party system.”
Claim(s) 9 and 18:
“…wherein the first subset of data comprises a first portion of the transaction data, and wherein the second subset of data comprises a second portion of the transaction data.”
Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Step 2A prong 2 and Step 2B for these limitations therefore are the same as for the independent claims.
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claim(s) recite the following additional elements:
Claims 1, 10 and 19:
“receive[ing] a transaction request message comprising transaction data based on a transaction initiated by an account holder;”
“communicate the transaction data…for storage”
“…to a data storage device…”
“communicate a first subset of data of the transaction data to a risk scoring engine;”
“receive a second subset of data of the transaction data from the data storage device;”
“communicate the second subset of data of the transaction data to the risk scoring engine;”
Claim 1:
“…at least one processor…”
Claim 10:
“…at least one non-transitory computer readable medium…”
The computer components (processor, data storage device non-transitory computer readable medium) are recited at a high level of generality (i.e. as a generic processor and generic storage) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
The receiving/communicating steps are recited at a high-level of generality (i.e., as generally receiving data and generally communicating data) such that they amounts to no more than mere data gathering which is adding insignificant extra-solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
Dependent claim(s) 2 and 11 contain the following additional elements:
Claims 2 and 11:
“receive a third subset of data of the transaction data from the data storage device;”
“communicate the third subset of data of the transaction data to the risk scoring engine;”
These elements are recited at a high level of generality (i.e., as generally receiving data and generally communicating data) such that they amount to no more than mere data gathering which is adding insignificant extra solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The computer components mentioned above are disclosed in applicant’s specification (See paragraph [0065] of the specification). The processor is described as: “For example, processor 904 may include a processor (e.g., a central processing unit (CPU), a graphics processing unit (GPU), an accelerated processing unit (APU), etc.), a microprocessor, a digital signal processor (DSP), and/or any processing component (e.g., a field-programmable gate array (FPGA), an application-specific integrated circuit (ASIC), etc.) that can be programmed to perform a function.” The non-transitory computer readable medium and data storage device is described as: “Memory 906 may include random access memory (RAM), read only memory (ROM), and/or another type of dynamic or static storage device (e.g., flash memory, magnetic memory, optical memory, etc.) that stores information and/or instructions for use by processor 904.” Therefore by applicant’s own admission the components are generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering or data outputting which only adds insignificant extra solution activity to the judicial exception. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Adding insignificant extra-solution activity cannot provide an inventive concept when the activities are well-understood routine and conventional. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner: 
 (for receiving/communicating various data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tomasofsky et al. (US 2016/0078436 A1) discloses a step-up challenge where if a risk score does not meet a threshold, additional information may be collected to perform additional risk analysis.
Gonen (US 2010/0114744 A1) discloses using a reputation report for an authentication request with real time reputation score and base line score to flag negative information.
Newmann et al. (
Geoffrey et al. (WO 2013/155239 A1) discloses determining a local reputation score of a user and providing the local reputation score of the user to a security node.
Bermudez-Cisneros et al. (US 2019/0347666 A1) discloses a four-tier authentication selection process with four threshold values.
Benton et al. (US 10,140,597 B2) discloses four thresholds for remittance confidence scores.
Xianhua et al. (“Virtual Card Payment Protocol and Risk Analysis Using Performance Scoring”) discloses risk analysis of payment protocols where different parts of the transaction apply different security levels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM HILMANTEL/Examiner, Art Unit 3691